DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “model unit” in claims 1 and 5, “feature extraction unit” in claims 1 and 7-10, “detection unit” in claims 1, 6, and 11; and “context information generation unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 1-2 and 6 is/are objected to because of the following informalities:  
In claim(s) 1, the beginning of the claim reciting ‘Device for detection’ should be amended to recite ‘A [[D]]device for detection’. 
In claim(s) 1, the phrase ‘the context of the acquisition of the accelerometer signal’ should be amended to recite ‘a an 
In claim(s) 2, the term ‘pulse-related signal’ should be amended to recite ‘the pulse-related signal’. 
In claim(s) 6, the terms ‘pulse arrival time and/or pulse transit time’ should be amended to recite ‘a pulse arrival time and/or a pulse transit time’. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 and 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 7-10 recite the phrase ‘in particular’.  The phrase is recited in the claims in such a context that an issue of clarity is raised regarding whether these claims mean to encompass ‘preferable’ features where MPEP § 2173.05(d) explains 
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth. Note that the mere use of the phrase "such as" or "for example" in a claim does not by itself render the claim indefinite.

	It is not clear whether the limitation following ‘in particular’ is meant to actively limit the scope of the claim in a non-optional manner — or is instead only provided by way of a most preferable option / example. While appropriate and standard practice to limit a broader genus in a parent claim to then a more narrow species in a subsequent dependent claim, such narrowing within a single claim encounters an issue of indefiniteness. To wit: when read as a single claim, what limitation takes precedence for establishing the scope of the claim as a whole: the genus or the species?
	Examiner suggests the following amendments in order to improve clarity and where Examiner interprets the claims as such.
3.(Currently Amended Device as claimed in claim 1, further comprising a context information generation unit configured to generate said context information indicating the context of the acquisition of the accelerometer signal from said accelerometer signal,  said context information including one or more of a posture, an activity, a motion, and a treatment phase of the patient.

7.(Currently Amended) Device as claimed in claim 1, wherein said feature extraction unit is configured to extract one or more features from the accelerometer signal by comparing accelerometer signal components of the accelerometer signal in three orthogonal directions[[,]] with the generated model.

8.(Currently Amended) Device as claimed in claim 1, wherein said feature extraction unit is configured to cross-correlate  the obtained accelerometer signal and  a second derivative of the obtained pulse-related signal.

9.(Currently Amended) Device as claimed in claim 1, wherein said feature extraction unit is configured to cross-correlate an angle or area  of the obtained accelerometer signal and  a second derivative  of the obtained pulse-related signal.

10.(Currently Amended) Device as claimed in claim 7, wherein said feature extraction unit is configured to high-pass filter the accelerometer signal and to compare one or more features of the high-pass filtered accelerometer signal with the pulse- related signal using dynamic time-warping.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recites a computer program per se where MPEP § 2106.03 establishes
Non-limiting examples of claims that are not directed to any of the statutory categories include: 

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations; 
…
Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites
Device for detection of pulse and/or pulse-related information of a patient, said device comprising:
- an accelerometer signal input configured to obtain an accelerometer signal acquired by an accelerometer sensor arranged at the patient's skin,
- a pulse signal input configured to obtain a pulse-related signal of the patient from a pulse signal sensor,
- a patient information input configured to obtain patient information from a patient information source,
- a model unit configured to generate a model of accelerometer-based pulse palpation using the pulse-related signal as a reference signal and further using said patient information and context information indicating the context of the acquisition of the accelerometer signal,
- a feature extraction unit configured to extract one or more features from the accelerometer signal using the generated model and/or from the pulse-related signal, and
- a detection unit configured to detect the pulse and pulse strength of the patient from the one or more extracted features.


The recitation of a device for detection of pulse and/or pulse information comprising signal and information inputs, a model generation unit to generate a model based on the signal and information inputs, a feature extraction unit to extract features from the signals using the model and/or the pulse signal, and a detection unit to detect the pulse and pulse strength from the features encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering) (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘generating’ a model to then ‘extract’ features to (finally) ‘detect’ a pulse and pulse strength based on the features encompasses a clinician reviewing signal data and patient information and context data, (mentally) creating a model of pulse palpation to consider from the reviewed signals and information, (mentally) extracting (e.g., noticing) features of the signal(s) using the model and/or based on other signal(s), and then (mentally) determining (i.e., ‘detecting’) the pulse and pulse strength of the patient.   If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the first part of step 2A of the Mayo framework as set forth in the 2019 PEG. 
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering —without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  Independent claims 12 and 14 encounter the same issues as claim 18 mutatis mutandis — each of independent claim 12 and 14 reciting abstract portions which are mental processes with only additional elements of data gathering.  Dependent claims 2-4 and 13 encounter the same issues as their respective independent claims from which they depend in that they encompass insignificant extrasolutionary activity which is not adequately tied to a particular application (i.e., generic data gathering).  Dependent claims 5-11 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Accordingly, claims 1-14 are not integrated into a practical application under the second part of step 2A of the Mayo framework. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering) cannot amount to significantly more than an abstract idea.  For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering, MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a)


Accordingly, the insignificant extrasolutionary activity of signal acquisition, information gathering, and context acquisition / generation, as presently limited in claims 1-4 and 12-14, cannot provide an inventive concept.  Extrasolution activity (signal and information gathering cannot provide an inventive concept.  The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (US 20150164351 A1).

For claims 1, 12, and 14, He teaches a Device and (for claim 14) a method for detection of pulse and/or pulse-related information of a patient, said device (and associated method steps of operation thereof for claim 14) comprising:
- an accelerometer signal input configured to obtain an accelerometer signal acquired by an accelerometer sensor [105] arranged at the patient's skin, [¶795], 
- a pulse signal input configured to obtain a pulse-related signal of the patient from a pulse signal sensor [110], [¶¶799-800]
- a patient information input [155] configured to obtain patient information from a patient information source, [¶803; ¶¶839-847]; 
- a model unit [operation of Fig. 7A] configured to generate a model of accelerometer-based pulse palpation [PTT determination and then BP, SV, CO being a form of ‘pulse-palpation’] using the pulse-related signal as a reference signal [e.g., step 704] and further using said patient information and context information indicating the context of the acquisition of the accelerometer signal, [calibration process of ¶¶839-847 incorporated into ‘model generation’ (i.e., pulse parameter determination and calculation of ¶¶823 et seq.)]  [Examiner notes that this limitation pertaining to ‘generating’ a model appears to be exceptionally broad, but not indefinite per se, as MPEP § 2173.01 establishes that Applicants may be their own lexicographer.  Given its breadth, Examiner wishes to point out that this limitation permits a number of different interpretations (under BRI) as to what constitutes a ‘model’ — such as an algorithm per se, a classifier, a series of calculative steps, or even an overall general set of contexts and parameters by which a pulse parameter is obtained which is comparable to ‘palpation’]
- a feature extraction unit configured to extract one or more features from the accelerometer signal using the generated model and/or from the pulse-related signal, [PTT determination of ¶¶823-838 including PPG and MoCG waveform alignment and segmentation of ¶¶827-838 (a form of ‘feature extraction’)], and
- a detection unit configured to detect the pulse and pulse strength of the patient from the one or more extracted features. [PTT and then BP, SV, CO determination from waveform analyses of ¶¶823-838 per ¶843, ¶847]. 

For claim 2, He teaches  Device as claimed in claim 1, wherein said pulse signal input is configured to obtain a PPG signal as pulse-related signal of the patient. [throughout entire disclosure – see at least ¶787]. 

For claim 3, He teaches  Device as claimed in claim 1, further comprising a context information generation unit configured to generate said context information indicating the context of the acquisition of the accelerometer signal from said accelerometer signal, in particular including one or more of posture [¶798, ¶803], activity [¶798, ¶803], motion [¶798, ¶803], and treatment phase of the patient.

For claim 4, He teaches  Device as claimed in claim 1, wherein said patient information input is configured to obtain patient information including one or more of age [¶803], gender, weight [¶803], height [¶803], externally applied pressure [¶798], heart rate, pulse pressure and systolic blood pressure [¶803].

For claim 5, He teaches  Device as claimed in claim 1, wherein said model unit is configured to additionally use artery characteristics and/or a predetermined pulse template in the generation of the model. [see beginning of ¶812 regarding influence of arterial particulars on PPG signal — a form of ‘using’ arterial characteristics;  verbatim use of template per end of ¶806; more generally, various heuristics are utilized when determining PTT and then SV, BP, and/or CO therefrom including relations between waveform parameters of the MoCG and PPG and corresponding pulse features, e.g., as per ¶827, which constitutes at least a form of a predetermined ‘template’ under BRI]. 

For claim 6, He teaches  Device as claimed in claim 1, wherein said detection unit is configured to detect if the pulse is present and/or to detect pulse arrival time and/or pulse transit time as pulse-related information. [pulse presence, arrival time, and transit time are all central inventive principles throughout the entire disclosure of He, see at least abstract]. 

For claim 7, He teaches  Device as claimed in claim 1, wherein said feature extraction unit is configured to extract one or more features from the accelerometer signal by comparing the obtained accelerometer signal, in particular accelerometer signal components in three orthogonal directions, with the generated model. [weighting and selection of axial MoCG data per ¶825 constitutes a form of comparing orthogonal accelerometer data to the generated model (i.e., of cardiomorphology and PTT value)]. 

For claim 8, He teaches  Device as claimed in claim 1, wherein said feature extraction unit is configured to cross-correlate one or more features of a 2D representation between the obtained accelerometer signal and the obtained pulse-related signal, in particular the second derivative of the obtained pulse-related signal. [cross-correlations per ¶833 and ¶994]. 

For claim 9, He teaches  Device as claimed in claim 1, wherein said feature extraction unit is configured to cross-correlate an angle or area between one or more features of the obtained accelerometer signal and the obtained pulse-related signal, in particular the second derivate of the obtained pulse-related signal. [cross-correlations per ¶833 and ¶994  including second derivative per ¶812].

For claim 11, He teaches  Device as claimed in claim 1, wherein said detection unit is configured to use pulse intervals and/or pulse amplitudes detected in the accelerometer signal and the pulse-related signal in the detection of pulse and/or pulse-related information. [per ¶¶825-828 esp. ¶¶827-828]. 

For claim 13, He teaches System as claimed in claim 12, wherein said pulse signal sensor comprises one or more of a PPG sensor [throughout entire disclosure – see at least ¶787], an ECG sensor [¶810], an arterial blood flow sensor, an ultrasonic sensor and a radar sensor.

For claim 15, He teaches  Computer program comprising program code means for causing a computer to carry out the steps of the method as claimed in claim 14 when said computer program is carried out on the computer.  [per end of ¶794, all of ¶983]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Ferber (US 20170245767 A1).

For claim 10, He teaches Device as claimed in claim 7, wherein said feature extraction unit is configured to high-pass filter the accelerometer signal [bandpass filtering of ¶798 includes high-pass filtering] and to compare one or more features of the high-pass filtered accelerometer signal with the pulse- related signal [per ¶¶825-828], in particular using dynamic time-warping.

He fails to teach using dynamic time-warping (DTW).   Ferber teaches a device configured to determine PTT which compares signal features using DTW. [per ¶¶227-228].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the feature comparison He to incorporate the DTW of Ferber in order to minimize a cost function of the comparison and subsequent parameter determination (i.e., minimizing error in parameter calculation / estimation / classification).  As motivated by Ferber ¶¶227-228. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BENJAMIN S MELHUS/           Examiner, Art Unit 3791